 206DECISIONSOF THE NATIONALLABOR RELATIONS BOARDA. C. Pavement Striping Company, Inc., Employer-PetitionerandGeneral Teamsters,Chauffeurs,Sales Drivers and Helpers Local Union Number673, affiliate of the International Brotherhoodof Teamsters,Chauffeurs,Warehousemen andHelpers of America,AFL-CIO andPaintersDistrict Council Number 14 of the InternationalBrotherhood of Painters and Allied Trades,AFL-CIO. Case 13-RM-1511August 21, 1989ORDER DENYING REVIEWBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn December 30, 1988,the Acting Regional Di-rector issued a Decision and Direction of Electionin the above-entitled proceeding in which he foundthat the only appropriate unit included all employ-ees of the Employer engaged in pavement coatingsand pavement markings. Thereafter, in accordancewith Section 102.67 of the National Labor Rela-tions Board Rules and Regulations,PaintersDis-trictCouncilNumber 14 of the InternationalBrotherhood of Painters and Allied Trades, AFL-CIO (Painters)filed a timely request for review ofthe Acting Regional Director's decision.The Em-ployer filed a timely opposition to the request forreview.We have carefully considered the arguments ofthe parties and, for the reasons set forth by theActing Regional Director,'we deny the Painters'request for review of the Acting Regional Direc-tor's decision.2Accordingly, as we believe that the Acting Re-gionalDirector properly applied precedent of theBoard, we deny the Painters'request for review.Painters'request for a stay of the election is alsodenied.MEMBER CRACRAFT,dissenting.My colleagues deny review of the Acting Re-gionalDirector's decision to hold an RM electionin the petitioned-for overall unit because in the ab-sence of distinct employee groupings it is the onlyappropriate unit. I would grant review and dismissthe petition.IWe have attached the relevant portions of the Acting Regional Di-rector's decision.2 TheActing Regional Director's decision makes plain that,contraryto the contentions of our dissenting colleague,the Acting Regional Di-rector carefully considered the record facts and determined that separateunits of painters and teamsters were not appropriateWe have not, asstated by the dissent,simply based our finding on "the failure of the evi-dence to support separate units." Rather, in agreement with the ActingRegional Director,we have found that the Employer demonstrated thatseparate units were not appropriate pursuant to any analysis under BoardprecedentThe Employer performs pavement coating andmarking on various projects.It has had 8(f) agree-ments with the Painters since 1975 and with theTeamsters since 1976.Apparentlyinmidcontract,the Employer petitioned for an election in a unit ofall employees who do pavement coating and mark-ing work.The Employer contends in its brief thatitreceived written demands for recognition fromboth the Painters and Teamsters.The Regional Director found that the overallunit is the only appropriate unit because of the ab-sence of distinct employee groupings.Althoughthere is overlapping work,there is also a history ofseparate units.When there is an incumbent union,an RM peti-tion is a vehicle to test whether the union repre-sents a majority in the recognized unit.K VanBourgondien&Sons,294 NLRB 268 (1989).If thiswere a decertification petition for the overall unit,itwould be dismissed.Iwould apply the samestandards herein.That the relationships are Section 8(f) should notchange matters.John Deklewa&Sons,282 NLRB1375, 1377 (1987), states that in processing petitions"the appropriate unit normally will be the singleemployer's employees covered by the agreement."Deklewathus clearly supports finding two separateunits appropriate herein,and there is no sufficientjustification for departing from its teachings. Thateach Union may have demanded recognition doesnot require the Board to view this case as one ofinitialorganization.Deklewaat 1387,gives 8(f)unions limited 9(a) status for the purpose of enforc-ing 8(f) agreements.If the Employer had with-drawn recognition from either Union,the Employ-erwould violate Section 8(a)(5). If the units areviable for 8(a)(5) purposes, they should also beviable for testing majority status.The Board is reluctant to disturb a unit estab-lished by bargaining unless the unit is repugnant toBoard policy or so constituted as to hamper em-ployees in exercising their rights.Fraser & JohnstonCo., 189 NLRB 142, 151, fn. 50 (1971);West Virgin-ia Pulp & PaperCo.,120 NLRB1281, 1284(1958).The recognized units are not repugnant to Boardpolicy.A unit of painters is not inappropriate perse.The unit of teamsters is also not inappropriateper se. They are at least a residual unit.If this were an initial organizational attempt, thefactsmight not warrant finding appropriate sepa-rate Painters and Teamsters units, but the criticalfact remains that this isnota case of initial organi-zation.Nevertheless,the majority treats it as if itwere one by affirming the Acting Regional Direc-tor's reliance on the failure of the evidence to showthatpainters and teamsters exclusively perform296 NLRB No. 38 A. C. PAVEMENT STRIPING CO.their own work or that the painters are a craft ordo distinctwork.Far more significant,inmy view,is the fact that the evidence fails to show that therecognized,historical units do not remain appropri-ate; i.e., the evidence fails to show that the paintersdo not do primarily painter work.Painters do painter work.Some of the overlapmay be to resolve jurisdictional disputes.The unitshave,so far as we can tell,functioned smoothly.And the employees are likely to have separate in-terests through separate benefit funds.The majority relies on the failure of the evidenceto support separate units.Iwould rely on the fail-ure of the evidence to show the separate units arecontrary to Board policy.APPENDIXThe recordreveals thatprior toengaging in the con-structionof public works projects in 1975, the Employerentered into a Section 8(f) agreement with Painters Dis-trictCouncil Number 14 of theInternational Brother-hoodof Paintersand Allied Trades, AFL-CIO (hereincalled"Local 14")covering employees performing workover whichthatUnion hasjurisdiction.Subsequently,the Employer hireditsworkers,and oneor two employ-ees became members ofLocal 14 pursuantto the agree-ment.Based upon the foregoing, I find that the Employ-er's collective bargaining agreementwith Local 14 is ofthe type permittedby Section 8(f) of the Act. An 8(f)contract is one entered intowhen,inter alia, the majoritystatus ofthe labororganization has not been establishedunder the provision of Section9 of the Act prior to themakingof suchagreement.The recordindicates thatwhen the Employer and Local 14executedtheir firstcollectivebargaining agreement,Local 14 didnot thenor anytime thereafter demonstrateitsmajoritystatus sothat the bargaining relationship became recognizableunder Section9 of the Act.The recordreveals thatthe Employeralso became sig-natoryto an 8(f) agreementwithGeneralTeamsters,Chauffeurs,SalesDriversand Helpersof America LocalUnion Number 673, anaffiliateof theInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpersof America, AFL-CIO (hereincalled Local673) in 1976,subsequent to engaging in public worksprojects over whichthat union has jurisdiction.Thereaf-ter, threeemployeeswho were then employed by theEmployer and working inLocal 673'sjurisdictionbecame membersof Local 673 pursuant to the8(f) agree-ment.Having found the separatecollectivebargaining agree-ments entered intoby the Employer with Local 14 andLocal 673 are of the kindpermitted under Section 8(f) ofthe Act,Ifind that such agreements do not constitute abar to the petition.Accordingly, I find thata questionexists concerning representationof theEmployer's em-ployees in the unit found appropriate.I alsofind that Employer'spetition hereinis supportedby adequateobjectiveconsiderations.The Boardin JohnDeklewa andSons,Inc.,282 NLRB 1375, 1385 fn. 42,2071386 fn.47 (1987),determinedthatan RM petitionerneed only demonstratesthatitissignatory to a 8(f)agreementto satisfythe requirementthatitdemonstrate"objectiveconsiderations" that the Uniondoesnot enjoymajoritysupport.As I have found that the Employer issignatory to an 8(f) agreementwith both Local 14 andLocal 673, I find that the Employerhas demonstratedsufficient"objectiveconsiderations" to support the RMpetition herein.The issues to be decidedis the appropriateunit.TheEmployersubmits thatthe appropriateunit should con-sistof all employeeswho perform work involved inpavement coatings and pavement markings.Local 14contends that the employees classified as painters consti-tute a separatecraftunit and seeks only to represent thepainters as a separate craft unit.Local 14contends thatthe separatecraftunit consistsof the following:All journeymen,apprentice and trainee painters,decorators,paperhangers,drywalltapers and appli-cators using toolsof the trade to apply or removematerials used for, orpreparatoryto decorating, orprotecting surfaces,who are employed to do suchwork by thepresent andfuture Employermembersof the Associationin thatarea of Chicago, Cookand Lake Counties,Illinois and whatever additionaljurisdictionmay be awarded the Union,and suchother work over which the Unionmay hereafter ac-quire jurisdiction.Local 673seeks to represent employees covered in thefollowing job classifications:All loading,travel,and onthe jobsafety and bar-ricade work,all types of pavement marking-cold,hot, tape, plural component, and all safety markingsincluding preparation for same, cleaning, grinding,and blasting, water blasting,layout, priming,cuttingslots, including all installation and relocating of bar-ricades, temporary and permanent signs, and othertrafficdevices, all bridge deck membrane-prepara-tion and installation, all protective coatings, mem-brane crack treatments,sealcoats, slurry seal coat-ings, and associated pump, air compressor,saw cut,roller and loading equipment operations associatedwiththe above work.The Employer providespavement coatings and pave-ment markings in constructionprojectsinvolving state,countyand municipalwork. The peakseason is fromJuly to October. The Employeremployed25-26employ-ees at the timeof thehearing,inMay, 1988, but expectedto employ 37 employees by lateJune or earlyJuly. Therecordindicatesthat the Employer'sworkers will thenconsist of 13 employees who are membersof Local 14and 24employees who are membersof Local 673.The Employer's pavement coatings operation consistsof the slurryseal, protective coating andthe waterproofmembranework. The slurrysealwork involves a crewof 5-8employees.A large truck with fourseparate binsisused.The functions performed by this crewincludesemployeeswho drive the truckor employees who act ashelpers, setting cones or barricadesto block off a street. 208DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDOne employee squeegees the material used after it is ap-plied to the street and another employee loads the truck.There are also employees who drive the trucks back andforth from the jobsite to the yard.The protectivecoating operation involves a threemember crew who use a truck equipped with a tank ordrums on its back.The functions performed by the crewinclude during the truck,cleaning the pavement andspraying the material used on the pavement.The waterproofingmembrane operation utilizes a threemember crew and involves the use of a truck which isequipped with drums and squeegees on its back. Onecrew member drives the truck.The other crew membersclean the pavement and put down a cool tar and fiber-glassmembrane.An employeemay also pull the mem-brane,as two other employees squeegees it to removeripples or bubbles.The pavement markings operation consists of epoxypaint stripping,thermal plastic striping,temporary tapestriping and reflectors.The epoxypaint striping involves4 to 5 employees who use a long liner truck and a handapplicator.On the truck are two tanks with lines fromeach running to the rear where the material is mixed atthe point of installation on the pavement.The hand ap-plicator is used to do hand work such as arrows, turnsigns, cross-hatching or other things which can not beaccomplished by using the truck.Three employees workon this truck,a driver,an operator who turns switcheson or off, and an employee who sets cones or acts as ahelper.One of the employees does beading by hand,while another moves the hoses.There are four employees assigned to the thermal plas-ticoperation.Either one or two employees do thelayout,sweeping,beading,setting cones or traffic con-trol.Another employee sweeps the pavement and helpsthe layout men. One employee handles the boilers. Thethermal plastic is placed in the boilers located on theback of the truck to be heated.Another employee ap-plies the heated thermal plastic to the pavement with ahand applicator.The paint striping operation involves three employees.The employees use traffic paint and glass beads in thisoperation.One of the employees runs the hand paintingmachine.One or two employees perform layout andbeading.One employee performs traffic control.The reflector operation utilizes four to six employees.There is a truck driver who also operates the controlsfor a saw while inside the truck.The saw makes holeswhich are cleaned out with either a compressor or ablower.Threeto four employees mix epoxy,pour it intothe cleaned hole, and then set a marker in the hole.The temporary tape striping operation involves puttinga 360 foot roll of tape on the construction area and roll-ing the tape out on the pavement.Threeemployees per-form this function.Two ofthe employees are on layoutand one employee operates the paint machine.All project work is performed by a particular crew.During peak periods the Employer has nine crews, eachcrew consists of three to seven employees.The crews in-clude;a paint crew,universal crew,reflector crew, wa-terblasting crew,and epoxy crew.There are also twothermal andslurry crews. The employeesare assigned toa crew based upon need,experience and compatibilitywith other members of the crew.There are no crewswhich consist solely of members of one particular union.Each crew is headed by a crew chief. Six Local 14employees and two to threeLocal673 employees areregularly classified as crew chiefs. The crew chiefs areresponsiblefor theoperationof the crew. They directand assign their crew members to perform particulartasks, such as operating the equipment.However, crewchiefs do not have the authority to hire or fire. The par-ties stipulated at the hearing,and I find,that the crewchiefs are not supervisors within the meaningof the Act.According to Michael Kowalewski,VicePresident ofOperations,no specialized training or skills are requiredin order to obtain employment.Employees learn theirwork through on-the-job experience.Although thelayout work requires the ability to read a blueprint, em-ployees learn this skill through a trial-and-error process.The record indicates that ten of the thirteen Local 14members who perform layout work read blueprints; and,four of the seventeen Local 673 members who performthiswork read blueprints.Further,the employees electto join either Local 14 or Local 673 when they arehired.An employee's choice of representative determinestheirwage rate and benefits package according to eachrespective contract.Holidays and days-off are the samefor all employees.Employees classified as painters or teamsters,accord-ing to their membershipin Local 14 or Local 673respec-tively,perform avariety oftasks in theEmployer's pave-ment costings and pavement markingsoperations.Ac-cording to Kowalewski,one teamster employee spends100% of his time in the shop as a loader preparing thetrucks for the next work day.Another teamster spendsthe majority of his time loading trucks or working as amechanic.This employee has also worked as a flagger,coner and helped with layout.Four painters and nineteamsters perform the primary functions of helpers.Helpers are assigned to the crews to perform such tasksas layout, loading boilers and materials, beading andmoving hoses.Other employees may at various timesperform different jobs on a project.For example, eightpainters and three teamsters have operatedtheKellyhand paint applicator.The hand paint applicator controlsthe application of regular paint to the surface for arrows,"only" signs and other markings which can not be paint-ed with the paint truck.Nine painters and seven team-stershave operated the spray applicator on trucksequipped with the paint long liner machine.Two paint-ers and three teamsters have driven the long liner painttrucks.Two teamsters drive the slurry seal truck. Fiveteamsters have driven a truck during some aspect of aconstruction project.All of theemployees who are classified as painters andseventeen of the employees classified as teamsters per-form layout work. Layout work involves identifying anarea that has to be striped.At thehearing, a painter testi-fied that he spends approximately 80% of his time inlayout or operating a paint machine.The record further reveals that the painters and team-sters have performed similar tasks on projects.For exam- A. C. PAVEMENT STRIPING CO.ple, six teamsters have worked on grinder crewsand fivepainters have operated a hand grinding used to removeoldmarksfrom highways. The recordindicates thatpainters and teamstershave both workedin the Employ-er's sandblasting and waterblasting operation.The Em-ployer firstbegan using sandblasting and waterblasting in1987 toprepare pavementfor the epoxycoating oper-ation.Fivepainters and three teamsters run the waterb-lasting operation.One painter and one teamster operatethe saw used in the reflector operation,which is operat-ed bycontrols located insidethe truck.Three paintersand four teamstersworkon the reflector crew perform-ing reflector installation.Eight painters and eight team-stershave performed trafficprotectionduty which in-cluded coning.Coning is performedfrom the back of atruck and itinvolvesplacing cones on the streetas barri-cades.Two paintersand four teamsters have performedtraffic controlfunctions.One painter has worked in thetemporarytape striping operation by installing tapearound the construction area and on the pavement. Sixpainters and six teamsters have served as boiler peopleon the thermal plastic crew which involves heating solidthermal plastic in the boilers locatedon the back of thetruck in orderto apply thepaintto the roads. Twopainters and eight teamstershavecleaned and preparedthe pavementfor theoperation.One painter and twoteamsters have worked in the waterproofing membraneoperation which involves squeegeeing the cool tar and fi-berglass membrane on the roads.One painter has workedon theback of the truckin theslurryseal operation.The recordindicatesthat theequipmentis provided bythe Employer. Trucksand other equipment are not des-ignated foruse by any particularmember of either union.AccordingtoKowalewski,approximately80% of theEmployer's constructionwork does not involve drivingas a primaryfunction.The Employerhas eighteen trucksand eachcrewis assigned one or moretrucks. The crewchief decideswhich membersof thecrew will operatethe trucks.The crew chief may either drivethe truckhimself or assign a crew memberto drive.A driver's license does not appearto be acondition ofemployment.The Employer's doesnot verifythe currentlicense status of its employees.The recordindicates thattwo teamsters do not havedriver's licenses.Only one ofthe painter's did not havea driver's license in1987.Al-though painter's are not required to have a chauffeur's li-cense or a Class C license,three painterswho havedriven the long liner painttrucks haveIllinoisClass CChauffeur's licenses.The recordindicates that one painter hasdriven themarker installationtruck.Two teamstershave driven theslurryseal truck.One teamster has driven the oil truckfrom the job site to theyard.Five paintershave driven atruck back andforth from the jobsiteto the yard. Therecord indicates that in 1987,a painterdrove the truckback and forth,as indicatedabove,for a two to threemonth period during theEmployer'speak season. Sevenpainters and five teamstershave driven trucks at varioustimes or during some aspect of a constructionproject.The Employerhas an apprenticeship program withLocal 14. Local 673 doesnot have an apprenticeship ortraining program withthe Employer.Two painters are209currently enrolled in the apprenticeship program operat-ed by the Painter'sUnion Local 14 in the pavementstriping industry.The apprenticeship program consists ofon-the-job training conducted by the Employer. Duringthe trainingperiod,the apprentice painter receives 40%of the journeyman painter wage rate.Aftercompletingthe required 5000 hours of training the apprentice paint-er'swage rate is increased to the journeyman wage rate.A painter named Albert Hernandez trains the painter ap-prentices.One other journeyman painter completed theapprenticeship training two years ago, while employedby the Employer.The parties stipulated at the hearing that the Employermakes payments to Local 14's fringe benefit funds onbehalf of the employees who are members of that union,and to Local673'sfringe benefit funds on behalf of theemployees who are members of that union.The Board has held that units in the construction in-dustry may be appropriate on the basis of either a craftor departmental unit or so long as the requested employ-ees are a clearly identifiable and homogeneous groupwith a community of interest separate and apart fromother employees.itB.Butler,Inc.,160 NLRB 1595(1966);Del-Mont Construction Co.,150 NLRB 85 (1964).Based on the foregoing and the entire record, I findthat the only appropriate unit herein is the over-all unitpetitionedfor by the Employer. The recorddoes notshow that there is a smaller appropriate craft unit orother homogeneous grouping of employees with a com-munity of interest sufficiently distinct from other em-ployees in the petitioned over-all unit to constitute theseparate units sought by either Local 14 or Local 673.All the employeesin the petitioned-for-unit share a com-munity of interest.Regardless of their designation aseither a painter or a teamster,employees employed bythe Employer perform similar tasks on the constructionprojects.No particular job classification has exclusivelyone type of job function on a project.All employees as-signed to a particular crew have frequent contact withone another while working and perform a variety oftasks whether they are classified as painters or teamsters.Both painters and teamsters operate the paint equipment,perform layout functions and drive the trucks usedduring the course of a construction project.All employ-ees on a crew are under the same supervision structure.The crew chief who assigns directs the tasks during anoperation may be either a painter or a teamster. There isno separate supervision over employees based on theirunion affiliation.Brown S Root,Inc.,258 NLRB 1002(1981);Dick Kelchner Excavating Co.,236 NLRB 1414(1978).Cf.Kind S. Knox Gelatin Company,104 NLRB1034 (1953).The recordindicates that no particular skills are re-quired for the job.All new employees receive on-the-jobtraining.Painters are not hired due to their skills aspainters but are designated as such based on their uniondesignation rather than level of expertise in the craft.The recordindicates that some painters receive journey-man status through an apprenticeship program.Howev-er, no specific painter skills or experience is a controllingfactor of employment.Further, although painter and 210DECISIONSOF THE NATIONALLABOR RELATIONS BOARDteamster employees receive different wages and benefits,the different wage scales are based upon union affiliationand contractual mandates rather than an employer's as-sessment of an employees'skillor aptitude for the job.Cf.ECM,Inc.,264 NLRB1077 (1982).The evidence indicates,and I find,that the employeesin the petitioned-for-unitwork in an integrated process.The evidence indicates that the Employer's work crewsworktogether and function as a team with respect to thejob operations.Regardless of their work assignment on acrew, the employees work together in close proximity inan interrelated process.The LongcrierCompany, 277NLRB570 (1985);AtlantaDivisionof S.J.Groves andSonsCompany,267 NLRB 175 (1983);Brown S. Root,supra; SunrayLtd.,258 NLRB 517 (1981).Ido not find that the collective bargaining history oftheEmployer-Petitioner and the two unions involvedherein requires a finding that the two historical unitsconstitute the appropriate units herein.The Board haslong given substantial,but not conclusive,weight to aprior history of collective bargaining,General ElectricCompany,107 NLRB 70, 72 (1953). InJohn Deklewa andSons,supra,the Board set forth that in making unit deter-minations where the employees in question were coveredby 8(f)agreements,the appropriate unit will normally bethe unit as defined in the agreements.Nevertheless, theBoard has also long held that it will not give controllingweight to a history of collective bargaining "to theextent that it departs from statutory provisions or clearlyestablished Board policy concerning the composition andscope of bargaining units."William J.Keller,Inc.,198NLRB 1144,1145 (1972).Herein,the record shows norational basis exists for the two historical units other thanbeing purely historical accidents.The employees in thetwo units have interchangeable job functions, workclosely together on a day-to-day basis,and work togeth-er in a highly integrated process.The record reveals noidentifiablecharacteristicswhich would separate andidentify employees in one unit from thsoe in the otherunit in terms of job functions and characteristics. Anydifferences that do exist are solely the result of differ-ences in benefits set out in the collective bargainingagreements.Accordingly,Ifind that the two historicalbargaining units depart from clearly established Boardpolicy concerning the scope of the units as each unitdoes not constitute a clearly identifiable and homogene-ous group with a community of interests separate fromother employees.R.B.Butler,supra;Del-Mont Construc-tionCo., supra.I also find tht the cases cited by Local 14 in support ofitsposition that the painters constitute an appropriateseparate bargaining unit are distinguishable from the in-stant case because the cases cited all involved clearlyidentifiable and homogeneous groupings of employeeswith separate communities of interests,and no such find-ing can be made herein.